Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


OFFICE ACTION 

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization
Date
By
Reference
06/09/2022
D. Richard Anderson
Response to Election / Restriction Filed



Amendments
This listing or/and amendment of claims provided below will replace all prior versions, and listings, of claims in the application: 
Claim No.
Examiner's Amendment
3-8
Cancelled



Reason for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding to independent claims:
Based on comprehensive search and analysis, the examiner concluded that none of the prior art alone or in combination provides the motivation to teach the following novel claim feature: 
Novel Claim Feature


    PNG
    media_image1.png
    83
    656
    media_image1.png
    Greyscale

---------------------- along with --------------------

    PNG
    media_image2.png
    130
    712
    media_image2.png
    Greyscale




More specifically, the novel claim feature is further explained using applicant disclosure within the highlighted sections of the diagram below:

    PNG
    media_image3.png
    509
    846
    media_image3.png
    Greyscale



Regarding to the dependent claims:
Claims are found allowable due to their dependence up on already allowed claims and lacking any technical errors.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

The prior art (if any) made of record in the form PTO-892 and not relied upon, should be considered as pertinent to applicant's disclosure. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED ALAM, telephone (571) 270-1507, email: mohammed.alam@uspto.gov, and fax (571) 270-2507.  The examiner can normally be reached on 10AM to 6PM (EST), Monday to Friday. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, JACK CHIANG can be reached on (571) 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/Mohammed Alam/
Primary Examiner, Art Unit 2851